PRITCHARD, Circuit Judge
(after stating the facts as above). The questions involved in this controversy are within a narrow compass; the main question being the proper interpretation to be given to the words “belonging to the United States.” In order to correctly interpret the meaning of these words in the connection in which they are used, it becomes important to consider the circumstances which induced the government to make the grant it did. It must be admitted that, when this land was granted by the government for the purpose of dry-docking, the government’s only compensation therefor consisted in the use of the dry dock, free of charge; and it is hut fair to assume that it was the purpose of the representatives of the government to at *488least secure the free use of these dry docks for all ships being operated under its exclusive control.
As we have already stated, the Isabela was requisitioned by the government, assigned for the service of the War Department, and used as an army transport until her redelivery to her chartered owners. Its movements were controlled by the United States, through its Navy Department, under the supervision of its officers. Thus it will be seen that for the period in question, the Isabela was as much under the control and subject to the orders of the government as if it-were actually owned by the government. These circumstances are material, and should be considered in ascertaining the correct interpretation to be given to the words “belonging to the United States.”
The words “owned by” mean an absolute and unqualified title. The use- of the words “belonging to” does not import that the whole title to the property or the thing is meant, because it frequently occurs in oi'dinary transactions that things may “belong to” one who has less than an unqualified and’absolute title. Numerous instances in the ordinary transactions of life may be cited where this is true; for instance, where collateral is owned by the debtor and belongs to the creditor until the debt is paid. Also, premises occupied by the mortgagor until default; there the legal title is in the mortgagee, but the land “belongs to” the debtor until default. Bouvier’s Law Dictionary contains the following definition of the word “belongs”:
“To appertain to; to be tbe property of. Property belonging to a person has two general meanings: (1) Ownership; (2) the absolute right of user. A road may be said with perfect propriety to belong to a man who has the right to use it as of right, although the soil does not belong to him.”
In the case of People v. Chicago Theological Seminary, 174 Ill. at page 182, 51 N. E. at page 199, the court said:
“We think this position is based upon a too limited meaning of the words ‘belonging or appertaining’ as here used. Of course, if the language of section five had been that the property, of whatever kind or description, owned by the Seminary shall be forever free from all taxation, etc., or if, as counsel seem to assume, the words ‘belonging or appertaining’ here necessarily meant ownership of the property, then there would be force in this argument of counsel. It is undoubtedly true that the word ‘belonging’ may mean ownership and very often does. But that is not its only meaning. * * * ”
Counsel seem to have been unable to discover any admiralty cases in this country analogous to the one at bar. However, the courts of England have passed upon this point frequently. In the case of The Master, Wardens and Assistants of the Trinity Church v. Clark, 4 Maule & Selwyn’s (1815-16) King’s Bench Reports, 288, the court, speaking through Lord Ellenborough, said:
“Where defendant chartered his ship to the Commissioners of the transport service on behalf of the crown, to be employed as a transport, and the ship in the course of such employment made several voyages from Deptford io foreign ports and back, held that the terms of the charter party, coupled with the nature of the service, a temporary ownership passed to the crown, so that defendant during the time of such service, was not to be considered as owner within the charters granted to the Trinity House, which impose lighthouse duties, and for buoyage and the beaconage, on the masters and owners of ships.”
*489After an elaborate discussion of the facts, the court, in concluding its judgments, said:
“The only question is, who is to be considered as owner of the vessel Within the charters under which the plaintiffs claim, during the time she was in the service of the crown under this charter-party. We are of the opinion that from the terms of the contract, and from the nature of the service to be performed, the crown is to be so considered, and that a non-suit must be entered.”
The following English cases are also very much in point: The Sarpen, [1916] Probate Division, Law Reports, 306; The Carrie, [1917] L. R. Probate Division, 224; Admiralty Commissioners v. Page and others, [1918] 2 Law Reports, King’s Bench Div. 299; The Hopper No. 66, decision of Bargrave Deane, J., [1907] P. 34, and of Court of Appeals, 524; The Matti, [1918] Law Reports, Probate Division, -.
Therefore we are of the opinion that the court below was correct when it said:
“The word ‘belonging’ is not a technical one; Its meaning depends to a large extent upon the circumstances under which it is used. In common speech and understanding, something may well ‘belong’ to one, although he has less than an absolute and unqualified ownership' of it.”
In view of what we have said, we do not deem it necessary to enter into a discussion of the other points involved, feeling, as we do, that the decree of the court below was proper, and should be affirmed.
Affirmed.